Case 3:18-cv-00292-RS Document 39 Filed 11/14/18 Page 1 of 2

AO 458 (Rev. 06/09) Appearance ofCounse!

UNITED STATES DISTRICT COURT

DEAN R. ROBB|NS
Plaintij
V

PH|LL|PS 66 COMPANY
Defena'ant

To: The clerk of court and all parties of record

for the

\./\./\./\./\/

Northern District of California

Case No. 3;18~cv~00292~RS

APPEARANCE OF COUNSEL

l am admitted or otherwise authorized to practice in this court, and l appear in this case as counsel for;

DEAN R. ROBB|NS

Date: 11/14/2018

/s/ Ash!ev N. Batiste

A ltorney ’s signature

Ash!ev N. Batiste

Prl`nled name and bar number

SETAREH LAW GROUP
315 S. Bever|y Drive, Suite 315
Bever\y Hills, Califoméa 90212

 

A dd)‘e.s‘s

ashley@setareh§aw.com

 

E~mal`! address

(310> 383-7771

Telephone number

(310) 888-0109
F¢inzul/nbe:f

 

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:18-cv-00292-RS Document 39 Filed 11/14/18 Page 2 of 2

PRO()F OF SERVICE

l am a citizen of the United States and am employed in the County of Los Angeles, §§tate
of California. I am over the age of 18 and not a party to the Within action l\/iy business address
is 315 S. Beverly Drive, Suite 315 Beverly Hills, CA 90212.

()n November 14, 2018, l served the foregoing documents described as:
APPEARANCE OF COUNSEL (ASHLEY N. BATISTE)

to all named counsel of record as follows:

Lisa M. Bertain Esq.

lan Ross, Esq.

KEESAL, YOUNG & LOGAN APC

450 Pacitic Avenue

San Francisco, CA 94133

E-Mail: lisa.bertain@kyl.com

E-Mial: ian.ross@kyl.com

Counsel for Defendant Phillips 66 Company

[X] BY ECF (ELECTRONIC CASE FILING): l e-filed the above~detailed doeuments
utilizing the United States District Court, Northern District of California's mandated ECF
(Electronic Case Filing) service on November 14, 2018. Counsel of record are required lay the
Court to be registered e-t`ilers, and as such are automatically e-served With a copy ot`the
documents upon confirmation of e-filing.

[X] FEDERAL I declare under penalty of perjury under the laws of the United States oi`
America that I am employed in the office of a member of the bar of this court at Whose direction
the service Was made.

Executed on November 14, 2018, at Beverly Hills, California.

‘ jj)UANH‘/x FEK§ANDBZ

l

 

 

 

PROOF OF SERVICE

 

 

